Title: From John Adams to John Woddrop, 3 February 1786
From: Adams, John
To: Woddrop, John


     
      Sir.
      Grosvr. square Feby. 3. 1786—
     
     I have received the Letter you did me the honor to write to me on the 27th. of January—and several others before that some of which contained Letters for America, which I sent with my first dispatches.
     I have not answered any of those Letters because they related to a subject with which I have nothing to do. I am not come to this Country Sir—to solicit emigrations to the United states of America, nor to offer any Kind of Encouragement to such as wish to go—
     All the World knows that my Country is open to strangers— But she offers no rewards or assistance— Those who love liberty, Innocence And Industry, are sure of an easy, comfortable Life, but they must go there to obtain it at their own Cost & Risque.
     
     As to your Letters which may arrive from America, I shall never see them, & if I should I must be excused from opening them, as I have no concern in them whatever—
     It is by no means my business to carry on or convey the Correspondences of Gentlemen at a distance who are total strangers to me, and therefore I pray that this intercourse may cease
     I am
     
      J. A—
     
    